Case 2:18-cv-00333 Document 122 Filed on 05/20/21 in TXSD Page 1of1

United States Court:
ict OF EXE
18 May, 2021 Southern FILED

Mr. Nathan Oschner, Clerk MN 9 2024
United States District Court oe

Southern District of Texas cenar, Clerk of GOutt
1133 N. Shoreline Blvd., RM 208 Nathan Ochsner, lV

Corpus Christi, Texas 78401

RE: In the Matter of FRED HOFFMAN v. JEFFERY RICHARDSON, et al.
Case No. 2:18-CV-333

Dear Clerk,

Please find enclosed the funds to cover the enclosed quote from your office.
Please mail me the Docket Entry 111, including the five attachments to the below
address. .

Also I need a quote for 2 copies of my Supplemental Exhibits GG-YY, that I
mailed to you last week. I have no idea what the docket entry is for them, but
they were mailed on April 30th, 2021. Also this quote should be for one copy to
be mailed me here at this address, and I want the other copy to be sent to Mr.

 

Jénathan Pena, at his address also listed below.

I had previously asked for a quote over these exhibits, but never heard

anything back, is why I am sending this again. I want to thank you for a prompt
response to this request.

Respectfully Submitted,

DATE: 05/18/21 r+
FRED HOFFMAN, ITi\, PRO SE
Plaintiff
TDCJ# 1662898
Bill Clements Unit
we 9601 Spur 591 —
Amarillo, Texas 79107

 

CC: FILE
and

Attorney General of Texas

Law Enforcement Defense Division
ATIN: Mr. Jonthan Pena

P.O. Box 12548

Austin, Texas 78711-2548

ENCLOSURES
